Exhibit 10.2(a)
JOINDER
AND AMENDMENT NO. 1
TO
AMENDED & RESTATED FINANCING AGREEMENT
     THIS JOINDER AND AMENDMENT NO. 1 (this “Joinder and Amendment No. 1”) is
entered into as of July 21, 2008, by and among G-III Leather Fashions, Inc., a
New York corporation (“G-III Inc.”), J. Percy for Marvin Richards, Ltd., a New
York corporation (“JPMR”), CK Outerwear, LLC, a New York limited liability
company (“CKO”), A. Marc & Co., Inc., a New York corporation (“AMC”) and Andrew
& Suzanne Company Inc., a New York corporation (“A&S” and together with G-III
Inc., JPMR, CKO and AMC, individually an “Existing Company” and collectively,
the “Existing Companies”), AM Retail Group, Inc., a Delaware corporation
(“AMRGI”) (the Existing Companies and AMRGI, each a “Company” and collectively,
the “Companies”), The CIT Group/Commercial Services, Inc., a New York
corporation (“CIT”) (CIT and the financial institutions which are now or
hereafter become a party to the Financing Agreement (as hereafter defined) each
a “Lender” and collectively, “Lenders”), and CIT as agent for Lenders (CIT, in
such capacity, “Agent”).
BACKGROUND
     Existing Companies, Agent and Lenders are parties to an Amended and
Restated Financing Agreement, dated as of April 3, 2008 (as amended, restated,
modified and/or supplemented from time to time, the “Financing Agreement”)
pursuant to which Agent and Lenders provide Existing Companies with certain
financial accommodations.
     Existing Companies have informed Agent and Lenders of the formation of
AMRGI, and have requested that Agent and Lenders include AMRGI as a Company
under the Financing Agreement. Agent and Lenders have agreed that AMRGI shall
become a party to the Financing Agreement on the terms and conditions set forth
below.
     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Companies by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.
     2. Joinder.
          (a) AMRGI hereby agrees to be obligated as an additional Company under
the Financing Agreement and the Loan Documents, and, effective upon the
satisfaction of the

 



--------------------------------------------------------------------------------



 



conditions precedent set forth in Section 4 below, all references to “Borrower,”
Borrowers,” “Company” and “Companies” thereunder and under the Loan Documents
shall include AMRGI.
          (b) AMRGI hereby adopts the Financing Agreement, assumes in full, and
acknowledges that it is jointly and severally liable for, the payment,
discharge, satisfaction and performance of all Obligations under the Financing
Agreement and the Loan Documents. AMRGI hereby grants to Agent and Lenders a
continuing lien and security interest in all presently existing and hereafter
arising Collateral which AMRGI now or may hereafter owns or has an interest in,
wherever located, to secure the prompt repayment of any and all Obligations owed
to Agent and Lenders and to secure the prompt performance by Companies of each
and all of their covenants and obligations under the Financing Agreement and
under the Loan Documents.
     3. Amendment to Financing Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 below, clause (l) of Section 7.4 of
the Financing Agreement is hereby amended and restated in its entirety as
follows:
(l) Retail Stores. Open any additional retail stores during the period from the
date hereof through the Termination Date; provided, however, that the Companies
may open full time stores as long as not more than twenty-five (25) such stores,
plus any stores acquired as part of a Permitted Acquisition (as defined in
clause (g) of this Section 7.4), are open at any time.
     4. Conditions of Effectiveness. This Joinder and Amendment No. 1 shall
become effective as of the date hereof upon satisfaction of the following
conditions: Agent shall have received:
          (a) Six (6) copies of this Joinder and Amendment No. 1 duly executed
by Companies (including AMRGI), Agent and Required Lenders and consented to by
each Guarantor;
          (b) Six (6) copies of a duly executed amendment to the Amended and
Restated Pledge Agreement executed by G-III Inc. in favor of Agent as of
April 3, 2008 (the “Pledge Agreement”), pursuant to which 100% of the issued and
outstanding shares of the capital stock of AMRGI are pledged to Agent as
additional “Pledged Collateral” (as defined in the Pledge Agreement), together
with appropriate stock powers executed in blank and the original stock
certificates;
          (c) A true and correct copy of each of the agreements, documents and
instruments entered into by any of the Companies and/or AMRGI pursuant to which
AMRGI. acquired certain assets of Wilsons The Leather Experts Inc. and certain
of its Subsidiaries including without limitation 116 outlet store locations,
$18,500,000 in Inventory, distribution center operations and the Wilsons name
and other related trademarks and tradenames (the “Wilsons Acquisition”);
          (d) Six (6) copies of a duly executed collateral assignment in favor
of Agent, in form and substance satisfactory to Agent and suitable for filing in
the United States Patent and

2



--------------------------------------------------------------------------------



 



Trademark Office, with respect to intellectual property acquired in connection
with the Wilsons Acquisition;
          (e) Copies of lien searches conducted in contemplation of the Wilsons
Acquisition confirming to Agent’s satisfaction that the assets acquired in
connection therewith are free and clear of any liens other than Permitted
Encumbrances;
          (f) a Secretary’s Certificate and resolutions, all in form and
substance reasonably satisfactory to Agent and its counsel, of the board of
directors of AMRGI authorizing (1) the execution, delivery and performance of
this Joinder and Amendment No. 1 and (2) the granting by AMRGI of the liens
created by the Financing Agreement, and such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
          (g) a copy of the certificate of incorporation and by-laws of AMRGI,
such certificate of incorporation shall have been certified by the Secretary of
State or other appropriate official of its jurisdiction of incorporation;
          (h) a copy of the certificate of foreign qualification of AMRGI issued
by the Secretary of State or other appropriate official of each jurisdiction
where the conduct of AMRGI’s business activities or the ownership its properties
reasonably necessitates qualification;
          (i) executed opinion of counsel from Fulbright & Jaworski L.L.P. in
form and substance satisfactory to Agent, which shall generally cover such
matters which were opined upon in its April 3, 2008 opinion letter as such
matters apply to AMRGI; and
          (j) such other certificates, instruments, documents and agreements as
may reasonably be required by Agent or its counsel, each of which shall be in
form and substance satisfactory to Agent and its counsel.
     5. Representations and Warranties. Each of the Companies (including AMRGI)
hereby represents, warrants and covenants as follows:
          (a) This Joinder and Amendment No. 1, the Financing Agreement and the
other Loan Documents are and shall continue to be legal, valid and binding
obligations of each of Companies and Guarantors, respectively, and are
enforceable against each Company and each Guarantor in accordance with their
respective terms.
          (b) Upon the effectiveness of this Joinder and Amendment No. 1, each
Company and each Guarantor hereby reaffirms all covenants, representations and
warranties made in the Financing Agreement and the other Loan Documents and
agree that all such covenants, representations and warranties shall be deemed to
have been remade and are true and correct in all material respects as of the
effective date of this Joinder and Amendment No. 1, after giving effect to this
Joinder and Amendment No. 1.
          (c) Each Company and each Guarantor has the corporate power, and has
been duly authorized by all requisite corporate action, to execute and deliver
this Joinder and

3



--------------------------------------------------------------------------------



 



Amendment No. 1 and to perform its obligations hereunder. This Joinder and
Amendment No. 1 has been duly executed and delivered by each Company and
consented to by each Guarantor.
          (d) Each Company has no defense, counterclaim or offset with respect
to any of the Loan Documents.
          (e) The Loan Documents are in full force and effect, and are hereby
ratified and confirmed.
          (f) The recitals set forth in the Background section above are
truthful and accurate and are an operative part of this Joinder and Amendment
No. 1.
          (g) Agent and Lenders have and will continue to have a valid first
priority lien and security interest in all Collateral except for liens permitted
by the Financing Agreement, and each Company and each Guarantor expressly
reaffirms all guarantees, security interests and liens granted to Agent and
Lenders pursuant to the Loan Documents.
          (h) No Defaults or Events of Default are in existence.
     6. Effect of Agreement.
          (a) Except as specifically modified herein, the Financing Agreement,
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
          (b) The execution, delivery and effectiveness of Joinder and Amendment
No. 1 shall not operate as a waiver of any right, power or remedy of Agent or
any Lender, nor constitute a waiver of any provision of the Financing Agreement,
or any other documents, instruments or agreements executed and/or delivered
under or in connection therewith.
     7. Governing Law. This Joinder and Amendment No. 1 shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and shall be governed by and construed in accordance with the laws
of the State of New York.
     8. Headings. Section headings in this Joinder and Amendment No. 1 are
included herein for convenience of reference only and shall not constitute a
part of this Joinder and Amendment No. 1 for any other purpose.
     9. Counterparts; Facsimile. This Joinder and Amendment No. 1 may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile or other
electronic transmission (including in “pdf” format) shall be deemed to be an
original signature hereto.
[balance of page intentionally left blank]
[signature pages follow]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Joinder and Amendment No. 1 has been duly executed as
of the day and year first written above.

            G-III LEATHER FASHIONS, INC., as
a Company and the Funds Administrator
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President - Finance        J. PERCY FOR MARVIN RICHARDS, LTD., as a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Secretary        CK OUTERWEAR, LLC, as a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Secretary        A. MARC & CO., INC., as a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President -- Finance and Secretary        ANDREW & SUZANNE COMPANY INC., as
a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President -- Finance and Secretary     

Signature page to Joinder and Amendment No. 1 No. 1- 1479290

 



--------------------------------------------------------------------------------



 



            AM RETAIL GROUP, INC., as a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President -- Finance        THE CIT GROUP/COMMERCIAL SERVICES, INC., as
Agent and Lender
      By:   /s/ Edward J. Ahearn         Name:   Edward J. Ahearn       
Title:   Senior Vice President        HSBC BANK USA, NATIONAL ASSOCIATION, as
Lender
      By:   /s/ Sam Opitz         Name:   Sam Opitz        Title:   Vice
President        SOVEREIGN BANK, as Lender
      By:   /s/ Matilda Reyes         Name:   Matilda Reyes        Title:  
Senior Vice President        ISRAEL DISCOUNT BANK OF NEW YORK, as Lender
      By:   /s/ Juan C. Zaino         Name:   Juan C. Zaino        Title:  
First Vice President              By:   /s/ Dina Tourloukis         Name:   Dina
Tourloukis        Title:   Vice President     

Signature page to Joinder and Amendment No. 1 No. 1- 1479290

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A., as Lender
      By:   /s/ Martin Noren         Name:   Martin Noren        Title:   Vice
President        SIGNATURE BANK, as Lender
      By:   /s/ Robert A. Bloch         Name:   Robert A. Bloch        Title:  
Senior Vice President        BANK LEUMI USA, as Lender
      By:   /s/ Iris Steinhardt         Name:   Iris Steinhardt        Title:  
Vice President        WEBSTER BUSINESS CREDIT, as Lender
      By:   /s/ Daniel C. Dupre         Name:   Daniel C. Dupre        Title:  
Vice President        JPMORGAN CHASE BANK, N.A., as Lender
      By:   /s/ Brit O’Rourke         Name:   Brit O’Rourke        Title:   Vice
President     

Signature page to Joinder and Amendment No. 1 No. 1- 1479290

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender
      By:   /s/ David Gutierez         Name:   David Gutierez        Title:  
Senior Vice President        WACHOVIA BANK, N.A., as Lender
      By:   /s/ Dan O’Donnell         Name:   Dan O’Donnell        Title:  
Senior Vice President        ACKNOWLEDGED AND AGREED TO
BY EACH OF THE GUARANTORS:

G-III APPAREL GROUP, LTD.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Chief Financial Officer and Treasurer        G-III RETAIL OUTLETS INC.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President - Finance        G-III LICENSE COMPANY, LLC
      By:   G-III Apparel Group, Ltd. 
 
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Chief Financial Officer & Treasurer     

Signature page to Joinder and Amendment No. 1 No. 1- 1479290

 



--------------------------------------------------------------------------------



 



            G-III BRANDS, LTD.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President - Finance        AM APPAREL HOLDINGS, INC.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President -- Finance & Secretary        ASH RETAIL CORP.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President -- Finance & Secretary        ASH RETAIL OF EASTHAMPTON, INC.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President -- Finance & Secretary     

Signature page to Joinder and Amendment No. 1 No. 1- 1479290

 